SENTENCIA
En el presente recurso nos corresponde determinar si ciertos empleados del Municipio de Caguas tienen legiti-mación activa para exigir la creación de un fondo especial municipal al amparo de la Ley de Convenios para la Admi-nistración de Facilidades Municipales. Por entender que los empleados carecen de legitimación para entablar la presente acción, revocamos.
HH
La Sra. Mariana Hidalgo González y un grupo de otros empleados del Departamento de Salud Municipal de Ca-guas (en adelante los empleados) presentaron, entre otras cosas, un recurso de Mandamus ante el Tribunal de Pri-mera Instancia en donde solicitaron que, al amparo de la Ley de Convenios para Administrar Facilidades Municipa-les(1) se le ordenara al Municipio de Caguas (en adelante Municipio) crear una cuenta especial con el dinero recau-dado por el cobro de servicios médicos a pacientes solven-tes que acudían al Centro de Diagnóstico y Tratamiento Municipal (en adelante C.D.T.).
En particular, los empleados alegaron que el Municipio cobraba a pacientes no indigentes por los servicios ofreci-dos en el C.D.T. y que por virtud de la Ley de Convenios para Administrar Facilidades Municipales estaba obligado a crear un fondo especial con ese dinero y a utilizar el importe recaudado para el mejoramiento de los sueldos de los empleados. Además, alegaron que el Departamento de Salud (en adelante Departamento) no cumplía con su de-*906ber ministerial, según la referida ley, al no asegurar que el Municipio actuara conforme a ella.
Por su parte, tanto el Municipio como el Departamento solicitaron la desestimación de la demanda por entender que la referida ley no aplicaba a la situación de autos. Luego del examen de rigor, el Tribunal de Primera Instan-cia procedió a atender la controversia en los méritos sin cuestionar la legitimación activa que tenían los empleados para instar la presente acción. Así, dicho foro desestimó las causas de acción contra el Municipio y el Departamento al coincidir con éstos en que la Ley de Convenios para Admi-nistrar Facilidades Municipales no le aplicaba al C.D.T. en cuestión por éste ser creado, administrado, financiado y operado por el Municipio exclusivamente sin ninguna inje-rencia del Departamento, y sin que hubiera mediado con-venio alguno entre el Municipio y el Departamento en torno a la operación del centro.
Inconformes, los empleados acudieron al Tribunal de Circuito de Apelaciones. Allí se revocó la determinación del Tribunal de Primera Instancia al determinar que la men-cionada ley aplicaba al C.D.T. en cuestión. De esta forma, se ordenó la creación del referido fondó especial.
Oportunamente, el Departamento y el Municipio recu-rrieron ante nos para señalar como error la aplicación de la Ley de Convenios para Administrar Facilidades Municipa-les a la situación de autos. Además, indicaron que los em-pleados carecen de legitimación activa para entablar esta reclamación debido a que no han sufrido daño alguno a causa de la actuación del Municipio o del Departamento. Esto pues, a su juicio, aunque se cree el aludido fondo, el Municipio tendría total discreción para disponer del dinero recaudado sin que se requiera que se invierta, necesaria-mente, para el mejoramiento de los sueldos de los empleados.
Luego de expedir el auto solicitado y examinar las com-parecencias de las partes, procedemos a resolver.
*907H-1
Antes de entrar a examinar los méritos del caso, es ne-cesario que determinemos si los empleados tienen legiti-mación activa para incoar la presente acción, pues “los tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opuestas que tienen un in-terés real en obtener un remedio que afecte sus relaciones jurídicas”. (Énfasis suplido.) E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958). Por ello, tenemos “el deber de exami-nar si los demandantes poseen legitimación activa, ele-mento necesario para la debida adjudicación de los méritos de una controversia”. Hernández Torres v. Gobernador, 129 D.P.R. 824, 835 (1992).
La legitimación activa es un instrumento de autolimita-ción judicial cuya función es asegurar al tribunal que el promovente de la acción tiene un interés de tal índole que con toda probabilidad proseguirá su causa de acción vigo-rosamente y habrá de traer a la atención del tribunal las cuestiones en controversia. Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 564 (1989); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982). En conside-ración a los principios de justiciabilidad, para que un tribunal ejerza su jurisdicción en la resolución de una contro-versia, la parte demandante tiene que demostrar que tiene un interés legítimo en el resultado del caso.
En ausencia de una ley que expresamente le confiera legitimación, el promovente de una reclamación puede comparecer como parte demandante y demostrar su inte-rés real en la resolución de la controversia al satisfacer cada uno de los siguientes requisitos: (1) la parte que re-clama debe haber sufrido un daño claro y palpable; (2) el daño debe ser real, inmediato y preciso, no abstracto o hi-potético; (3) debe existir una relación causal razonable en-tre la acción que se ejecuta y el daño alegado, y (4) la causa de acción debe surgir al amparo de la Constitución o de *908alguna ley. Mun. de Ponce v. A.C. et al., 153 D.P.R. 1 (2000); Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327 (2000); Hernán-dez Torres v. Hernández Colón, et al., 131 D.P.R. 593 (1992); Hernández Torres v. Gobernador, supra.
A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
h-H I — I hH
Cuando se cuestiona la legitimación de una parte, debe-mos asumir que las alegaciones del demandante son cier-tas y evaluar su causa de acción de la manera más favorable para el demandante. Col. Peritos Elec. v. A.E.E., supra; Col. Ópticos de P.R. v. Vani Visual Center, supra, pág. 567. Sin embargo, incluso a la luz de este parámetro, entende-mos que los empleados no cumplen con los requisitos nece-sarios para tener legitimación activa y, en consecuencia, poder entablar esta causa de acción. Veamos.
Los empleados reclaman el derecho a obtener mejores salarios a base del supuesto de que el Municipio cobra a los pacientes solventes por los servicios médicos ofrecidos en el C.D.T. Aducen que la propia ley que faculta al Municipio a cobrar por estos servicios le ordena crear una cuenta especial para el depósito de lo facturado a estos pacientes. Este dinero debe ser utilizado, argumentan los empleados, en su beneficio. Arguyen que debido a que el Municipio no ha creado el mencionado fondo, el dinero cobrado a estos pa-cientes, si alguno, no se está utilizando en beneficio de los empleados, por lo que éstos están sufriendo un daño. Si-guiendo este razonamiento, los empleados reclaman como daño que no han obtenido todo el dinero que debió deposi-tarse en el fondo especial que el Municipio nunca creó.
La disposición en la cual los empleados fundamentan su reclamación es la See. 6 de la Ley de Convenios para Ad-ministrar Facilidades Municipales, 24 L.P.R.A. sec. 74f. En particular, esa sección dispone que los fondos que se reco-*909bren de pacientes no indigentes atendidos en el C.D.T., se-rán distribuidos entre el Municipio y el Departamento en proporción a la cantidad aportada por cada cual, según lo acordado mediante convenio entre éstos. Se establece, ade-más, que el importe que corresponda al Municipio “ser[á] utilizadlo] única y exclusivamente para la operación de la facilidad, incluyendo el mejoramiento de los sueldos y con-diciones de trabajo de los empleados”. íd.
De la transcrita disposición se desprende que el Muni-cipio tiene discreción para disponer de los fondos que le correspondan entre las múltiples necesidades que la ope-ración de un C.D.T. representa. La ley limita el uso de los fondos a dos propósitos: (1) la operación de la facilidad, o (2) el mejoramiento de sueldos o condiciones de trabajo. Dicho estatuto no le impone un mandato a los municipios de asignar los fondos que recaude para mejorar el sueldo de los empleados. El legislador, aunque limitó los usos de los fondos recaudados a través del cobro por los servicios a los pacientes solventes con el fin de que ese dinero se rein-virtiera en el mismo C.D.T. en que se generó, le otorgó discreción a los municipios para decidir en cuál de las dos alternativas, dispuestas por el legislador, invierte lo obtenido. El Municipio no tiene necesariamente que inver-tir en ambas. Su discreción estriba en escoger en cuál de las dos categorías invierte lo obtenido.
Los empleados no pueden reclamar que la actuación del Municipio —al no crear el fondo— les ha causado un daño claro, palpable, real, inmediato y preciso, pues queda a dis-creción del Municipio destinar o no el referido fondo especial al mejoramiento de sus salarios. Así, aunque el Muni-cipio cree el referido fondo, este hecho por sí sólo no significa que los empleados se beneficiarán. El legislador le otorgó discreción a los municipios para utilizar ese dinero, ya sea en las operaciones del C.D.T. o en el mejoramiento de los salarios de sus empleados. Por lo tanto, los emplea-dos no pueden reclamar un daño por la actuación del Mu-*910nicipio, ya que la creación del fondo no implicará que éstos necesariamente verán aumentados sus salarios.
La ausencia de un daño real, inmediato y preciso en los empleados —ocasionado por la acción u omisión del Muni-cipio o el Departamento— nos indica que los empleados carecen de legitimación para entablar esta causa de acción. Debemos tener presente que la discreción del Municipio no consiste en meramente determinar a cuáles empleados les mejora el sueldo, sino en excluir a todos los empleados del Departamento de la distribución de esos fondos y asignarla a la otra categoría delimitada por el legislador, entiéndase la operación de la facilidad (C.D.T.).
De igual forma, nos parece qué el remedio de Mandamus que solicitan los demandantes no va dirigido a sanar el daño que se alega, pues aun cuando se obligue al Muni-cipio a crear el fondo especial, esto no significa que los empleados del C.D.T. serán beneficiados. Esto es así por-que el Municipio tiene total discreción para utilizar los fon-dos en las operaciones de la facilidad como, por ejemplo, para mejorar la planta física del C.D.T. y comprar equipo, y no necesariamente lo tiene que utilizar, aunque a su dis-creción podría, en mejorar las condiciones de trabajo o los sueldos de los empleados.
En este sentido, los empleados han fallado en demostrar la existencia de un daño claro, palpable, real, inmediato y preciso provocado por la actuación del Municipio o el Departamento. Ante la inexistencia de un daño es imposi-ble demostrar la conexión entre el daño sufrido y la causa de acción ejercitada, requisitos indispensables para tener legitimación activa y, en consecuencia, poder comparecer como demandantes en esta causa de acción. Esto nos obliga a concluir que los empleados municipales no tienen legiti-mación para entablar esta causa de acción.
Como es sabido, no podemos ceder ante la tentación de obviar los principios de legitimación activa para adjudicar los méritos en un caso. Hernández Torres v. Hernández Co-*911lón et al., supra; Hernández Torres v. Gobernador, supra. En vista de ello, estamos imposibilitados de considerar el reclamo de los empleados en los méritos, por lo que resol-vemos que incidió el Tribunal de Circuito de Apelaciones al así hacerlo.
Por las razones esbozadas anteriormente, se revoca la determinación del Tribunal de Circuito de Apelaciones y procedemos a desestimar la presente acción.

Así lo pronunció y manda el Tribunal, y certifica la Se-cretaria del Tribunal Supremo. El Juez Asociado Señor Co-rrada Del Río emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Rebollo López. El Juez Aso-ciado Señor Rivera Pérez se inhibió.

(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —

 Ley Núm. 52 de 2 de julio de 1985 (24 L.P.R.A. sec.74a et seq.).